Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 24, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142615(17)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices



  DOREEN JOSEPH,
           Plaintiff-Appellee,
                                                                    SC: 142615
  v                                                                 COA: 302508
                                                                    Macomb CC: 2009-005726-CK
  A.C.I.A.,
             Defendant-Appellant.
  _________________________________


         On order of the Chief Justice, the motion by defendant-appellant for extension of
  time for filing their brief is considered and the time for filing is extended to August 11,
  2011.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 24, 2011                     _________________________________________
                                                                               Clerk